Order, Family Court, New York County (Jody Adams, J.), entered on or about February 22, 2012, which, after a fact-finding determination that respondent father neglected his children, placed them in the custody of petitioner Administration for Children’s Services (ACS) until the next permanency hearing, unanimously affirmed, without costs.
It is undisputed that respondent violated an order of protection limiting the mother’s contact with one of the children to supervised visitation by cohabiting with her and the child. The order was clear on its face, despite the caseworker’s admitted misunderstanding as to whether cohabitation was permitted. Although ACS was required to supervise the child’s placement with respondent, he was responsible for ensuring the safety of his child (see Matter of Ashante M., 19 AD3d 249 [1st Dept 2005]; Matter of Stephanie S. [Ruben S.], 70 AD3d 519, 520 [1st Dept 2010]). Accordingly, the court properly removed the children from the father’s care pending the next permanency hearing based on the violation of the order of protection and to permit ACS to evaluate his residence. Concur—Sweeny, J.E, Saxe, Moskowitz, Gische and Clark, JJ.